DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.               This Office Action is in response to the application filed on 09/25/2019. Claims 1-20 are presently pending and are presented for examination.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “communicator” in claim 1, and “storage” in claim 6.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to Claim 1, the claim element “communicator” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶9, and ¶57-59 for “communicator” of the Applicant's Specification).
Therefore, claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, the claim element “communicator” invokes 35 U.S.C. 112(f) or pre
AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶9, and ¶57-59 for “communicator” of the Applicant's Specification). Therefore, claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
4.               The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
               Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al., JP-6352325-B2, and further in view of Introduction to J1939, hereinafter referred to as J1939 and Wakita (Translations by EPO).
As per claim 1
Wakita discloses [a] vehicle diagnostic communication apparatus comprising: (communication system installed in the vehicle needs to return the diagnosis result by the ECU to the diagnostic device - Wakita ¶4), a communicator configured to perform control area network (CAN) communication (Communication via the sub-bus 119, the sub-bus 129, and the main bus 103 may conform to a CAN (Controller Area Network) communication protocol - Wakita ¶10) in a multi-client diagnosis environment (A system comprising: a first communication device… and one or more 2 communication device and a control means… diagnosis request is to be processed out of the devices - Wakita ¶5 (the CAN network is the environment where at least one device connects, however the terminal is not limited to a connection to a particular diagnostic device and can therefore connect to multiple devices, the diagnostic devices being the clients)); and a processor (The master ECU 111 includes a control circuit 201 and communication circuits 204 and 205. The control circuit 201 controls the overall operation of the master ECU 111. The control circuit 201 includes a processor 202 such as a microprocessor composed of a CPU and the like - Wakita ¶14) configured to generate a communication message for a diagnosis request (This application program is executed by the processor 202, for example. The diagnostic request from the diagnostic device 130 can respond without using the sensor 215 and the actuator 216 connected to the slave ECU 112 - Wakita ¶19).
based on an extended address-based CAN frame including a source address.
However, J1939 teaches based on an extended address-based CAN frame including a source address (commercial vehicle area for communication…Diagnostics features, Typical J1939 vehicle network…The particular characteristics of J1939 are: …• Extended CAN identifier (29 bit), The CAN identifier of a J1939 message contains Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and a target address (only for a peer-to-peer PG). – J1939 Pages 2 and 3).
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. J1939 teaches a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, such as an extended CAN identifier, otherwise known as an extended address, as well as source address and other communication data transferred during vehicle diagnosis.
            It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, to enable the vehicle diagnosis system, as taught by J1939, to transmit larger amounts of data to multiple client’s devices at once using extended rather than standard addressing. 
As per claim 10
Wakita, in view of J1939, discloses [t]he vehicle diagnostic communication apparatus of claim 1, and Wakita does not disclose wherein the extended addressing-based CAN frame comprises: a priority, an extended data page, a basic data page, a Protocol Data Unit (PDU) format, a destination address, and the source address.
However, J1939 teaches wherein the extended addressing-based CAN frame comprises: a priority, an extended data page, a basic data page, a Protocol Data Unit (PDU) format, a destination address, and the source address (Typical J1939 vehicle network…The particular characteristics of J1939 are: …• Extended CAN identifier (29 bit),  The CAN identifier of a J1939 message contains Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and a target address (only for a peer-to-peer PG). – J1939 Pages 2 and 3). 
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. J1939 teaches a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, such as an extended CAN identifier, otherwise known as an extended address, as well as source address and other communication data transferred during vehicle diagnosis.
            It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, to enable the vehicle diagnosis system, as taught by J1939, to transmit larger amounts of data to multiple client’s devices at once using extended rather than standard addressing. 

Extended Data Page
Data Page
PDU Format
PDU Specific
Source Address
3 bit
1 bit
1 bit
8 bit
8 bit
8 bit

 

6.               Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, as per claim 1, and further in view of Merg et al., US8930064, hereinafter referred to as Wakita, J1939, and Merg. 
As per claim 2
Wakita, in view of J1939, discloses [t]he vehicle diagnostic communication apparatus of claim 1, and Wakita further discloses wherein the processor is configured to (The master ECU 111 includes a control circuit 201 and communication circuits 204 and 205. The control circuit 201 controls the overall operation of the master ECU 111. The control circuit 201 includes a processor 202 such as a microprocessor composed of a CPU and the like - Wakita ¶14).
Wakita does not disclose identify a transmission client that makes the diagnosis request based on the source address included in the communication message when receiving the communication message from at least one client.
However, Merg teaches identify a transmission client that makes the diagnosis request based on the source address (a source ID field 820 that indicates a unique address associated with client 180 – Merg Column 8 Lines 3-4) included in the communication message when receiving the communication message from at least one client (requested-data message that client 180 transmits… requested-data message 214 may comprise– Merg Column 7 Line 63- Column 8 Line 2).  

            It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle diagnostic system, with numerous embodiments where a client requests and receives messages containing a source address, as taught by Merg, to assist in identifying the origin of the request for diagnostics. 
7.               Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939 and Merg, as per claim 2, and further in view of Hwang et al., US-20140337680-A1 and Flow Control Data - Wikipedia, hereinafter referred to as Wakita, J1939, Merg, Hwang, and Flow Control Data (Translations by EPO). 
As per claim 3
Wakita, in view of J1939 and Merg, discloses [t]he vehicle diagnostic communication apparatus of claim 2, and Wakita further discloses wherein the processor is configured to (The master ECU 111 includes a control circuit 201 and communication circuits 204 and 205. The control circuit 201 controls the overall operation of the master ECU 111. The control circuit 201 includes a processor 202 such as a microprocessor composed of a CPU and the like - Wakita ¶14).
Wakitda does not disclose transmit to the transmission client, a first frame; and receive, from the transmission client, a flow control.
transmit to the transmission client, a first frame; and receive, from the transmission client, a flow control (in response to a request from a receiving terminal 120 in S210, the transmitting terminal 110 transmits a first frame - Hwang Fig 2 and ¶33 (transmission client is the receiving terminal (120) and the processor to the transmitting terminal (110)).
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Hwang teaches a CAN method for transmitting frames between terminals in a vehicle environment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a CAN method for transmitting frames between terminals in a vehicle environment, as taught by Hwang, to allow a client to transmit and receive a first frame and flow control to manage the rate of data transmission to prevent a fast sender from overwhelming a slow receiver (See Flow Control Data).
8.              Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, as per claims 1, and 5 respectively, and further in view of Fukuchi et al., JP-5966697-B2, hereinafter referred to as Wakita, J1939, and Fukuchi, (Translations by EPO).
As per claim 4
Wakita, in view of J1939, discloses [t]he vehicle diagnostic communication apparatus of claim 1, and Wakita further discloses wherein the processor is configured to (The master ECU 111 includes a control circuit 201 and communication circuits 204 and 205. The control circuit 201 controls the overall operation of the master ECU 111. The control circuit 201 includes a processor 202 such as a microprocessor composed of a CPU and the like - Wakita ¶14).
Wakita does not disclose perform a diagnosis and maintain a state in which a diagnosis request for another client is possible when receiving the communication message.
However, Fukuchi teaches perform a diagnosis and maintain a state in which a diagnosis request for another client is possible when receiving the communication message (In this type of system, when a plurality of diagnostic tools are connected, one ECU may receive each request message from each diagnostic tool simultaneously. Therefore, in the protocol of communication specification ISO 14230 of the currently used diagnostic service, it is required to process request messages from a plurality of diagnostic tools in parallel – Fukuchi ¶3 (while messages requesting diagnosis are coming in, the system continues on its diagnoses)).
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Fukuchi teaches a vehicle diagnosis system where ECUs communicate using a CAN to receive diagnosis requests from multiple clients simultaneously while continuing ongoing diagnosis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle diagnosis system where ECUs communicate using a CAN to receive diagnosis requests from multiple clients simultaneously while continuing ongoing diagnosis, as taught by Fukuchi, to enable quicker processing of diagnosis requests by avoiding distributions. 
As per claim 5
[t]he vehicle diagnostic communication apparatus of claim 1, and Wakita further discloses wherein the processor is configured to (The master ECU 111 includes a control circuit 201 and communication circuits 204 and 205. The control circuit 201 controls the overall operation of the master ECU 111. The control circuit 201 includes a processor 202 such as a microprocessor composed of a CPU and the like - Wakita ¶14).
Wakita does not disclose perform the diagnosis in order of priority when simultaneously receiving diagnosis requests from a plurality of clients or receiving a diagnosis request from the another client while performing a previous diagnosis. 
Claim 5 includes two main limitations that are connect by the word “or” that means that the prior art need only teach one of the limitations to read on the claim since the limitations are claimed in the alternative.
However, Fukuchi teaches or receiving a diagnosis request from the another client while performing a previous diagnosis (In this type of system, when a plurality of diagnostic tools are connected, one ECU may receive each request message from each diagnostic tool simultaneously. Therefore, in the protocol of communication specification ISO 14230 of the currently used diagnostic service, it is required to process request messages from a plurality of diagnostic tools in parallel – Fukuchi ¶3 (while messages requesting diagnosis are coming in, the system continues on its diagnoses)). 
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Fukuchi teaches a vehicle diagnosis system where ECUs communicate using a CAN to receive diagnosis requests from multiple clients simultaneously while continuing ongoing diagnosis. 

As per claim 8
Wakita, in view of J1939, and Fukuchi, discloses [t]he vehicle diagnostic communication apparatus of claim 5, and Wakita further discloses wherein the processor is configured to (The master ECU 111 includes a control circuit 201 and communication circuits 204 and 205. The control circuit 201 controls the overall operation of the master ECU 111. The control circuit 201 includes a processor 202 such as a microprocessor composed of a CPU and the like - Wakita ¶14).
Wakita does not disclose disregard a diagnosis request for a low-priority client when the low-priority client makes the diagnosis request while the diagnosis request is received from a high-priority client and processes a diagnosis 
However, Fukuchi teaches disregard a diagnosis request for a low-priority client when the low-priority client makes the diagnosis request (The configuration is such that the request from the client is permitted, and the request from the low priority client is rejected on condition that the reception history is recorded. – Fukuchi ¶10), while the diagnosis request is received from a high-priority client and processes a diagnosis (A request from a high priority client higher in priority than the client is permitted, and the application execution means executes an application related to the request of the high priority client in parallel with an application in execution - Fukuchi ¶14).  
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Fukuchi teaches a vehicle diagnosis system where ECUs communicate using a CAN to receive diagnosis requests from multiple clients simultaneously while continuing ongoing diagnosis and reject or continue diagnosis requests based on priority. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle diagnosis system where ECUs communicate using a CAN to receive diagnosis requests from multiple clients simultaneously while continuing ongoing diagnosis and reject or continue diagnosis requests based on priority, as taught by Fukuchi, to enable quicker processing of diagnosis requests by avoiding distributions.
9.            Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, Fukuchi, as per claim 5 respectively, and further in view of Jiang, US-20210134086-A1, hereinafter referred to as Wakita, J1939, Fukuchi, and Jiang, (Translations by EPO).
As per claim 6
Wakita, in view of J1939, and Fukuchi, discloses [t]he vehicle diagnostic communication apparatus of claim 5, and Wakita does not disclose further comprising: a storage configured to store the priority for diagnosis processes for multi-clients.
 further comprising: a storage configured to store the priority for diagnosis processes for multi-clients (In this embodiment, “priorities of diagnostic commands” refer to priorities of a plurality of diagnostic commands stored in the first queue. – Jiang ¶65).
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Jiang teaches a vehicle diagnosis system where ECUs communicate using a CAN and where the priority of the diagnostic commands is stored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle diagnosis system where ECUs communicate using a CAN and where the priority of the diagnostic commands is stored, as taught by Jiang, to enable the diagnostic system to keep track of the priority of the diagnostic commands which ensures proper handling of the diagnostic requests, including after stopping diagnosis. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, Fukuchi, as per claim 5 respectively, and further in view of Zettel et al., US-20120072060-A1, hereinafter referred to as Wakita, J1939, Fukuchi, and Zettel, (Translations by EPO). 
As per claim 7
Wakita, in view of J1939 and Fukuchi, discloses [t]he vehicle diagnostic communication apparatus of claim 5, and Wakita further discloses wherein the processor is configured to (The master ECU 111 includes a control circuit 201 and communication circuits 204 and 205. The control circuit 201 controls the overall operation of the master ECU 111. The control circuit 201 includes a processor 202 such as a microprocessor composed of a CPU and the like - Wakita ¶14).
Wakita does not disclose set an external diagnostic device among the plurality of clients to a higher priority than an internal diagnostic device.  
However, Zettel teaches internal diagnostic device (The onboard diagnostic system monitors and/or tests at least one component and/or system of the vehicle. – Zettel ¶12).
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN and further discloses an outside diagnostic device that connects to the communication system. Zettel teaches a method for monitoring an onboard diagnostic system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle internal diagnostic system, as taught by Zettel, to ensure the vehicle maintains emission standards while operating and when the external device is connected to the vehicle network as disclosed in Wakita, to give the priority to the external diagnostic device over the internal diagnostic device in order to limit the device operator having to delay the vehicle diagnostics.
14.            Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, and Fukuchi, as per claims 8 respectively, and further in view of Maggenti et al., US 6928294 B2, hereinafter referred to as Wakita, J1939, Fukuchi, and Maggenti, (Translations by EPO).
As per claim 9
Wakita, in view of J1939 and Fukuchi, discloses [t]he diagnostic communication apparatus of claim 8, and Wakita further discloses wherein the processor is configured to (The master ECU 111 includes a control circuit 201 and communication circuits 204 and 205. The control circuit 201 controls the overall operation of the master ECU 111. The control circuit 201 includes a processor 202 such as a microprocessor composed of a CPU and the like - Wakita ¶14).
Wakita does not disclose allow the low-priority client to retransmit a communication message for a response or change the client to perform the diagnosis request to another client when the communication message for the response is not received within a predetermined amount of time. 
Claim 9 includes two main limitations that are connect by the word “or” that means that the prior art need only teach one of the limitations to read on the claim since the limitations are claimed in the alternative.
However, Maggenti teaches change the client, . . . to another client when the communication message for the response is not received within a predetermined amount of time (The SIP user agent server 252 assumes that the CD 352 generally responds to an AYT message 404 with an IAH response 408. If an IAH response 408 is not received within a reasonable timeout, the SIP user agent server 252 transmits a new AYT message 404 with a new id. If after a configurable number of retransmits, a response to the AYT message 404 is not received from the CD 352, the CD 352 is assumed to be unreachable and the SIP user agent server 252 removes it from the current list of net participants – Maggenti Column 26 Lines 21 – 30 (the CD 352 is like a client that has been invited into the network and their removal means that another client will take their spot)).
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Maggenti teaches a push-to-talk communication system where the client can be removed from a network if their communications are not received within a certain time frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a push-to-talk communication system where the client can be removed from a network if their communications are not received within a certain time frame, as taught by Maggenti, to remove clients from the network who are occupying space on the network that could be given to another client who is able to get their transmissions through. 
However, Fukuchi teaches to perform the diagnosis request (The configuration is such that the request from the client is permitted, and the request from the low priority client is rejected on condition that the reception history is recorded. – Fukuchi ¶10).
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Fukuchi teaches a vehicle diagnosis system where ECUs communicate using a CAN to receive diagnosis requests from multiple clients simultaneously while continuing ongoing diagnosis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a .
15.           Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, as per claim 1 respectively, and further in view of SAE J1939 vs. CAN Bus - Physical Layer And HigherLayer Protocol (HLP), hereinafter referred to as Wakita, J1939, and HLP
As per claim 11
Wakita, in view of J1939, discloses [t]he vehicle diagnostic communication apparatus of claim 1, and Wakita does not disclose wherein the extended address-based CAN frame is 29 bits, and a general address-based CAN frame is 11 bits.
However, HLP teaches wherein the extended address-based CAN frame is 29 bits, and a general address-based CAN frame is 11 bits (The 29-bit message identifier consists of the regular 11-bit base identifier and an 18-bit identifier extension. The distinction between CAN base frame format and CAN extended frame format is accomplished by using the IDE bit inside the Control Field. A low (dominant) IDE bit indicates an 11-bit message identifier, a high (recessive) IDE bit indicates a 29-bit identifier…Both formats, Standard (11-bit message ID) and Extended (29-bit message ID), may co-exist on the same CAN bus. During bus arbitration, the standard 11-bit message ID frame will always have higher priority than the extended 29-bit message ID frame with same 11-bit base identifier and thus gain bus access - HLP Page 2 (since the extended address contains parts of the standard or general address and both can coexist on the same CAN bus, conversion is possible)).  
 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by both converting from a general address-based CAN frame into a extended address-based CAN frame, as taught by HLP, to transmit larger amounts of data to multiple client’s devices at once using extended addressing or at faster rates using standard addressing. 
16.            Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over J1939, and in view of Somos, US-20060149437-A1, hereinafter referred to as J1939, and Somos.
As per claim 12
J1939 discloses [a] vehicle system (SAE J1939 is used in the commercial vehicle area for communication in the commercial vehicle – J1939 Page 2) comprising: a gateway configured to (FMS – Fleet Management System The FMS standard defines a gateway between the J1939 vehicle network and a fleet management system - J1939 Pages 2 (this embodiment is a standard that was derived from J1939 standard) and (the gateway is the interface where the different networks with their different baud rates and protocols interface with the vehicle diagnosis CAN)), a general address-based control area network (CAN) frame into an extended address-based CAN frame including a source address in a CAN communication-based multi- client diagnosis environment; and a vehicle diagnostic communication apparatus configured to generate a communication message for a diagnosis request based on the extended address-based CAN frame (commercial vehicle area for communication…Diagnostics features, Typical J1939 vehicle network…The particular characteristics of J1939 are: …• Extended CAN identifier (29 bit),  The CAN identifier of a J1939 message contains Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and a target address (only for a peer-to-peer PG). – J1939 Pages 2 and 3), received from the gateway (FMS – Fleet Management System The FMS standard defines a gateway between the J1939 vehicle network and a fleet management system - J1939 Pages 2 (this embodiment is a standard that was derived from J1939 standard) and (the gateway is the interface where the different networks with their different baud rates and protocols interface with the vehicle diagnosis CAN)).  
J1939 does not disclose convert.
However, Somos teaches convert (OBT 30 can be any type of off-board tool, Once the first baud rate is set, control passes to block 122 for setting (configuring) the OBT 30 to communicate with the computer modules on the vehicle diagnostic system using messages having an 11-bit ID format, control passes to block 140 for setting the length of the message IDs to 29-bits and sending a message to the computer module. - Somos Fig 2 and ¶18, ¶24, ¶27 (When it is determined that the when the functional request message is not being sent from the OBT 30 tool to the ECU 20 when using the 11-bit format, the control changes to block 140 where the new messages are formatted in the 29-bit format; the source address CAN frame is formatted in 11-bits, and the extended address CAN frame is formatted in 29-bits)).
J1939 discloses a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, such as an extended CAN identifier, otherwise known as an extended address, as well as source address and other communication data transferred during vehicle diagnosis. Somos teaches a vehicle diagnostic system where off-board tools like OBT 30 
            It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of J1939, a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, to enable the vehicle diagnosis system, by a vehicle diagnostic system where the communication format between a tool and the ECUs is changed from 11 to 29 bits when communications in the 11-bit format are not returning a functional request message, as taught by Somos, to convert that the source address based CAN frame, 11 bits, into the extended address based CAN frame, 29 bits, so that the diagnostic tool can communicate with the ECUs of the vehicle diagnostic system. 
17.            Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over J1939 in view of Somos, as per claims 12 and 13 respectively, and further in view of Jiang and Bruce et al., US-20080183943-A1, hereinafter referred to as J1939, Somos, Jiang and Bruce.
As per claim 13
J1939, in view of Somos, discloses [t]he vehicle system of claim 12, and J1939 further discloses wherein the gateway is configured to (FMS – Fleet Management System The FMS standard defines a gateway between the J1939 vehicle network and a fleet management system - J1939 Pages 2 (this embodiment is a standard that was derived from J1939 standard) and (the gateway is the interface where the different networks with their different baud rates and protocols interface with the vehicle diagnosis CAN)), in a 26-th bit to a 28-th bit of the extended address-based CAN frame by using information in an 8- th bit to a 9-th bit of the general address-based CAN frame, in an 8-th bit to a 15-th bit of the extended address-based CAN frame by using information in a 0-th bit to a 7-th bit of the general address-based CAN frame; and, the general address-based CAN frame into the extended address-based CAN frame (commercial vehicle area for communication…Diagnostics features, Typical J1939 vehicle network…The particular characteristics of J1939 are: …• Extended CAN identifier (29 bit),  The CAN identifier of a J1939 message contains Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and a target address (only for a peer-to-peer PG). – J1939 Pages 2 and 3 (the extended address can be formatted with different configurations of bits)).  
J1939 does not disclose store priority information, store a destination address, convert. 
However, Jiang teaches store priority information (In this embodiment, “priorities of diagnostic commands” refer to priorities of a plurality of diagnostic commands stored in the first queue. – Jiang ¶65).
J1939 discloses a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, such as an extended CAN identifier, otherwise known as an extended address, as well as source address and other communication data transferred during vehicle diagnosis. Jiang teaches a vehicle diagnosis system where ECUs communicate using a CAN and where the priority of the diagnostic commands is stored.
            It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of J1939, a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, to enable the vehicle diagnosis system, by a vehicle diagnosis system where ECUs communicate using a CAN and where the priority of the diagnostic commands is stored, as taught by Jiang, to enable the 
However, Bruce teaches store a destination address (Either a source address or a destination address (depending on whether the data transfer is from or to an address-mapped storage location) - Bruce ¶9).
J1939 discloses a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, such as an extended CAN identifier, otherwise known as an extended address, as well as source address and other communication data transferred during vehicle diagnosis. Bruce teaches a processor and multiple storage locations that exchange extended, source, and destination address information. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of J1939, a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, to enable the vehicle diagnosis system, by a processor and multiple storage locations that exchange extended, source, and destination address information, as taught by Bruce, to assist in the data transfer operation of the plurality of values between the vehicle diagnostic system and clients. 
However, Somos teaches convert (OBT 30 can be any type of off-board tool, Once the first baud rate is set, control passes to block 122 for setting (configuring) the OBT 30 to communicate with the computer modules on the vehicle diagnostic system using messages having an 11-bit ID format, control passes to block 140 for setting the length of the message IDs to 29-bits and sending a message to the computer module. - Somos Fig 2 and ¶18, ¶24, ¶27 (When it is determined that the when the functional request message is not being sent from the OBT 30 tool to the ECU 20 when using the 11-bit format, the control changes to block 140 where the new messages are formatted in the 29-bit format; the source address CAN frame is formatted in 11-bits, and the extended address CAN frame is formatted in 29-bits)).
J1939 discloses a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, such as an extended CAN identifier, otherwise known as an extended address, as well as source address and other communication data transferred during vehicle diagnosis. Somos teaches a vehicle diagnostic system where off-board tools like OBT 30 communicate with multiple ECUs and the message ID is checked to see whether the functional request messages return an acknowledgement and if they do not then switch the ID format from 11 to 29 bits. 
            It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of J1939, a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, to enable the vehicle diagnosis system, by a vehicle diagnostic system where the communication format between a tool and the ECUs is changed from 11 to 29 bits when communications in the 11-bit format are not returning a functional request message, as taught by Somos, to convert that the source address based CAN frame, 11 bits, into the extended address based CAN frame, 29 bits, so that the diagnostic tool can communicate with the ECUs of the vehicle diagnostic system. 
As per claim 14
J1939, in view of Somos, Jiang, and Bruce, discloses [t]he vehicle system of claim 13, and J1939 further discloses wherein the gateway is configured to (FMS – Fleet Management System The FMS standard defines a gateway between the J1939 vehicle network and a fleet management system - J1939 Pages 2 (this embodiment is a standard that was derived from J1939 standard) and (the gateway is the interface where the different networks with their different baud rates and protocols interface with the vehicle diagnosis CAN)).
However, Bruce teaches store '0 (zero)' in a 24-th bit and a 25-th bit of the extended address-based CAN frame (extended address from an effective address and a PID value or other address space identifier stored at, or accessible to, the data MMU 120 – Bruce ¶25 (the extended address can be formatted with different configurations of bits)), store '218' or '219' in a 16-th to a 23-th bit; and store the source address in the 0-th bit to the 7-th bit (Either a source address or a destination address (depending on whether the data transfer is from or to an address-mapped storage location) - Bruce ¶9 (the extended address can be formatted with different configurations of bits)).
J1939 discloses a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, such as an extended CAN identifier, otherwise known as an extended address, as well as source address and other communication data transferred during vehicle diagnosis. Bruce teaches a processor and multiple storage locations that exchange extended, source, and destination address information. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of J1939, a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, to enable the vehicle diagnosis system, by a processor and multiple storage locations that exchange extended, source, and destination address information, as taught by Bruce, to assist in the data transfer operation of the plurality of values between the vehicle diagnostic system and clients. 
            Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, and in view of Yamauchi et al., JPH11110365A, hereinafter referred to as Wakita, J1939, and Yamauchi, (Translations by EPO).
As per claim 15 
Wakita discloses [a] vehicle diagnostic communication method comprising (communication system installed in the vehicle needs to return the diagnosis result by the ECU to the diagnostic device - Wakita ¶4): generating and transmitting a communication message for diagnosis request (The diagnostic device 130 selects a diagnosis request from the table 301 and transmits it to the communication system 100 - Wakita ¶12). 
Wakita does not disclose based on an extended address-based control area network (CAN) frame including a source address in an CAN communication-based multi-client diagnosis environment, identifying a client that transmits the communication message based on the source address when receiving the communication message; and transmitting a response message to the client that transmits the communication message.
However, J1939 teaches based on an extended address-based control area network (CAN) frame including a source address in an CAN communication-based multi-client diagnosis environment (commercial vehicle area for communication…Diagnostics features, Typical J1939 vehicle network…The particular characteristics of J1939 are: …• Extended CAN identifier (29 bit),  The CAN identifier of a J1939 message contains Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and a target address (only for a peer-to-peer PG). – J1939 Pages 2 and 3 (the J1939 vehicle network transmits and receives messages from a gateway)).

            It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, to enable the vehicle diagnosis system, as taught by J1939, to transmit larger amounts of data to multiple client’s devices at once using extended rather than standard addressing. 
However, Yamauchi teaches identifying a client that transmits the communication message based on the source address when receiving the communication message; and transmitting a response message to the client that transmits the communication message (The response message 601 transmitted by the server computer is a destination address 602 which is the network address of the destination computer, a source address 603 which is the network address of the source computer, a message 604 which is the content of the response message, and the server computer is the client, In step 1004, as a result of the check in step 1003, it is determined whether or not there is a processing result message. If it exists, step 1005 and step 1006 are executed. If it does not exist, step 1007 is executed. In step 1005, a response message is created from the transmission source address and the request identifier obtained in step 1003, the own computer address 107(2), and the processing result message stored in the response message management information 115, and the request message is generated. Send to the issuing client computer. In step 1006, the process control is transferred to the process step 1002 subsequent to the label 1001 - Yamauchi Figs 9, 10, and ¶34, ¶57).
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Yamauchi teaches a computer system that has a request response multicast communication function that checks for and fixes failures where the communication message being sent out to the client contains a source address.
            It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a computer system that has a request response multicast communication function that checks for and fixes failures where the communication message being sent out to the client contains a source address, as taught by Yamauchi, to enable greater tracking of the transmissions to enable faster diagnosis. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, Yamauchi, as per claim 15, and further in view of Somos, hereinafter referred to as Wakita, J1939, Somos, and Yamauchi, (Translations by EPO).
As per claim 16
Wakita, in view of J1939 and Yamauchi, discloses [t]he vehicle diagnostic communication method of claim 15, Wakita does not disclose further comprising: converting a general address-based CAN frame into the extended address-based CAN frame when receiving the general addressing-based CAN frame for the diagnosis request. 
further comprising:, a general address-based CAN frame into the extended address-based CAN frame when receiving the general addressing-based CAN frame for the diagnosis request (commercial vehicle area for communication…Diagnostics features, Typical J1939 vehicle network…The particular characteristics of J1939 are: …• Extended CAN identifier (29 bit),  The CAN identifier of a J1939 message contains Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and a target address (only for a peer-to-peer PG). – J1939 Pages 2 and 3).  
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. J1939 teaches a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, such as an extended CAN identifier, otherwise known as an extended address, as well as source address and other communication data transferred during vehicle diagnosis.
            It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, to enable the vehicle diagnosis system, as taught by J1939, to transmit larger amounts of data to multiple client’s devices at once using extended rather than standard addressing. 
However, Somos teaches convert (OBT 30 can be any type of off-board tool, Once the first baud rate is set, control passes to block 122 for setting (configuring) the OBT 30 to communicate with the computer modules on the vehicle diagnostic system using messages having an 11-bit ID format, control passes to block 140 for setting the length of the message IDs to 29-bits and sending a message to the computer module. - Somos Fig 2 and ¶18, ¶24, ¶27 (When it is determined that the when the functional request message is not being sent from the OBT 30 tool to the ECU 20 when using the 11-bit format, the control changes to block 140 where the new messages are formatted in the 29-bit format; the source address CAN frame is formatted in 11-bits, and the extended address CAN frame is formatted in 29-bits)).
J1939 discloses a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, such as an extended CAN identifier, otherwise known as an extended address, as well as source address and other communication data transferred during vehicle diagnosis. Somos teaches a vehicle diagnostic system where off-board tools like OBT 30 communicate with multiple ECUs and the message ID is checked to see whether the functional request messages return an acknowledgement and if they do not then switch the ID format from 11 to 29 bits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of J1939, a vehicle communication standard that utilizes a CAN as a physical layer and comprises numerous elements, to enable the vehicle diagnosis system, by a vehicle diagnostic system where the communication format between a tool and the ECUs is changed from 11 to 29 bits when communications in the 11-bit format are not returning a functional request message, as taught by Somos, to convert that the source address based CAN frame, 11 bits, into the extended address based CAN frame, 29 bits, so that the diagnostic tool can communicate with the ECUs of the vehicle diagnostic system. 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, Yamauchi, as per claims 15 and 17 respectively, and further in view of Fukuchi, hereinafter referred to as Wakita, J1939, Yamauchi, and Fukuchi, (Translations by EPO).
As per claim 17
Wakita, in view of J1939 and Yamauchi, discloses [t]he vehicle diagnostic communication method of claim 15, Wakita does not disclose further comprising: performing a diagnosis in order of priority when simultaneously receiving diagnosis requests from a plurality of clients or receiving a diagnosis request from another client while performing a previous diagnosis when receiving the communication message.
Claim 17 includes two main limitations that are connect by the word “or” that means that the prior art need only teach one of the limitations to read on the claim since the limitations are claimed in the alternative.
However, Fukuchi teaches further comprising: performing a diagnosis in order of priority (A request from a high priority client higher in priority than the client is permitted, and the application execution means executes an application related to the request of the high priority client in parallel with an application in execution - Fukuchi ¶14), when simultaneously receiving diagnosis requests from a plurality of clients or receiving a diagnosis request from another client while performing a previous diagnosis when receiving the communication message (In this type of system, when a plurality of diagnostic tools are connected, one ECU may receive each request message from each diagnostic tool simultaneously. Therefore, in the protocol of communication specification ISO 14230 of the currently used diagnostic service, it is required to process request messages from a plurality of diagnostic tools in parallel – Fukuchi ¶3 (while messages requesting diagnosis are coming in, the system continues on its diagnoses)).  
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Fukuchi teaches a vehicle diagnosis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle diagnosis system where ECUs communicate using a CAN to receive diagnosis requests from multiple clients simultaneously while continuing ongoing diagnosis based on priority, as taught by Fukuchi, to enable quicker processing of diagnosis requests by avoiding distributions. 
As per claim 19
Wakita, in view of J1939 and Yamauchi, discloses [t]he vehicle diagnostic communication method of claim 17, and Wakita does not disclose wherein performing the diagnosis in the order of the priority comprises: disregarding a diagnosis request for a low-priority client when the low-priority client makes the diagnosis request, while the diagnosis request is received from a high-priority client and a diagnosis is performed.
However, Fukuchi teaches wherein performing the diagnosis in the order of the priority comprises: disregarding a diagnosis request for a low-priority client when the low-priority client makes the diagnosis request (The configuration is such that the request from the client is permitted, and the request from the low priority client is rejected on condition that the reception history is recorded. – Fukuchi ¶10), while the diagnosis request is received from a high-priority client and a diagnosis is performed (A request from a high priority client higher in priority than the client is permitted, and the application execution means executes an application related to the request of the high priority client in parallel with an application in execution - Fukuchi ¶14).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle diagnosis system where ECUs communicate using a CAN to receive diagnosis requests from multiple clients simultaneously while continuing ongoing diagnosis and reject or continue diagnosis requests based on priority, as taught by Fukuchi, to enable quicker processing of diagnosis requests by avoiding distributions.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, Fukuchi and Yamauchi, as per claim 17 respectively, and further in view of Jiang, US20210134086, hereinafter referred to as Wakita, J1939, Fukuchi, Yamauchi, and Jiang, (Translations by EPO).
As per claim 18
Wakita, in view of J1939, Fukuchi and Yamauchi, discloses [t]he vehicle diagnostic communication method of claim 17, and Wakita does not disclose further comprising: storing the priority for the multi-client in advance. 
However, Jiang teaches further comprising: storing the priority for the multi-client in advance (In this embodiment, “priorities of diagnostic commands” refer to priorities of a plurality of diagnostic commands stored in the first queue. – Jiang ¶65).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle diagnosis system where ECUs communicate using a CAN and where the priority of the diagnostic commands is stored, as taught by Jiang, to enable the diagnostic system to keep track of the priority of the diagnostic commands which ensures proper handling of the diagnostic requests, including after stopping diagnosis.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of J1939, Fukuchi, and Yamauchi, as per claim 19 respectively, and further in view of Maggenti et al., US 6928294 B2, hereinafter referred to as Wakita, J1939, Fukuchi, Yamauchi, and Maggenti, (Translations by EPO).
As per claim 20
Wakita, in view of J1939, Fukuchi, and Yamauchi, discloses [t]he vehicle diagnostic communication method of claim 19, and Wakita does not disclose wherein performing the diagnosis in the order of the priority comprises: retransmitting a communication message for a response, or changing by the low-priority client, the client to perform the diagnosis request to another client when the communication message for the response is not received within a predetermined amount of time.

However, Maggenti teaches or changing, the client, to another client when the communication message for the response is not received within a predetermined amount of time (The SIP user agent server 252 assumes that the CD 352 generally responds to an AYT message 404 with an IAH response 408. If an IAH response 408 is not received within a reasonable timeout, the SIP user agent server 252 transmits a new AYT message 404 with a new id. If after a configurable number of retransmits, a response to the AYT message 404 is not received from the CD 352, the CD 352 is assumed to be unreachable and the SIP user agent server 252 removes it from the current list of net participants – Maggenti Column 26 Lines 21 – 30 (the CD 352 is like a client that has been invited into the network and their removal means that another client will take their spot)).
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Maggenti teaches a push-to-talk communication system where the client can be removed from a network if their communications are not received within a certain time frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a push-to-talk communication system where the client can be removed from a network if their communications are not received within a certain time frame, as taught by Maggenti, to 
However, Fukuchi teaches wherein performing the diagnosis in the order of the priority comprises, by the low-priority client, to perform the diagnosis request (The configuration is such that the request from the client is permitted, and the request from the low priority client is rejected on condition that the reception history is recorded. – Fukuchi ¶10 (changes such as rejecting diagnosis are conducted on the basis of priority)).
Wakita discloses a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN. Fukuchi teaches a vehicle diagnosis system where ECUs communicate using a CAN to receive diagnosis requests from multiple clients simultaneously while continuing ongoing diagnosis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wakita, a communication system where a large number of ECUs communicate diagnostic information via a vehicle network such as a CAN by a vehicle diagnosis system where ECUs communicate using a CAN to receive diagnosis requests from multiple clients simultaneously while continuing ongoing diagnosis, as taught by Fukuchi, to enable quicker processing of diagnosis requests by avoiding distributions.
Conclusion
The prior art reference considered relevant to the Applicants’ invention, but not used as a basis for a rejection of the claims include: 
IXXAT CANbridge Manual Volume 1.8: A manual for a CAN topology component that allows for the coupling of two CAN networks where separate gateway tables, for each of the two CAN 
It is respectfully requested that the Applicant review these references along with the prior art of record in deciding on what if any amendments will be made to the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668 

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668